            Case 2:20-cv-01324-JCM-EJY Document 11 Filed 08/31/20 Page 1 of 3



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
 3   Nevada Bar No. 14131
     LATISHA ROBINSON, ESQ.
 4   Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
 5   504 South Ninth Street
     Las Vegas, Nevada 89101
 6   P: (702) 938-1510
 7   E: rphillips@psalaw.net
        mwessel@psalaw.net
 8      lrobinson@psalaw.net

 9   Attorneys for Defendant
     Walmart Inc.
10

11                                  UNITED STATES DISTRICT COURT

12                                           DISTRICT OF NEVADA

13    JESSICA LIS,                                           Case No.: 2:20-cv-01324-JCM -EJY
14                           Plaintiff,                      STIPULATION AND [PROPOSED]
      vs.                                                    ORDER TO EXTEND DISCOVERY
15                                                           DEADLINES
      WALMAR INC. and DOES I through X,
16    inclusive,                                             [FIRST REQUEST]
17                           Defendant(s).
18

19

20            Plaintiff JESSICA LIS (hereinafter “Plaintiff”) and Defendant WALMART INC. (hereinafter

21   “Defendant” or “Walmart”), by and through their respective counsel of record, do hereby stipulate to

22   extend the remaining deadlines in the current scheduling order and discovery plan in this matter for a

23   period of sixty (60) days for the reasons explained herein.

24            Pursuant to Local Rule 6-1(b), the parties hereby aver that this is the first such discovery

25   extension requested in this matter.

26   ///

27   ///

28   ///


                                                       -1-
          Case 2:20-cv-01324-JCM-EJY Document 11 Filed 08/31/20 Page 2 of 3



 1                                  DISCOVERY COMPLETED TO DATE
 2      •   The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

 3          26(a) disclosures;

 4      •   Defendant has served upon Plaintiff one set of Requests for Production, one set of Interrogatories

 5          and one set of Requests for Admissions;

 6      •   The parties have filed all required documents pursuant to ECF 2 to date;

 7      •   Plaintiff has provided provider specific authorizations;

 8    DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

 9          Discovery to be completed includes:

10      •   Plaintiff’s responses to Requests for Production, Requests for Interrogatories and Requests for

11          Admissions;

12      •   Plaintiff’s written discovery to Defendant

13      •   Deposition of Plaintiff;

14      •   Depositions of Plaintiff’s treating physicians;

15      •   Depositions of fact witnesses;

16      •   Disclosure of experts by both parties;

17      •   Depositions of expert witnesses and rebuttal expert witnesses; and

18      •   Plaintiff to notice Defendant’s 30(b)(6) deposition.

19          The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension.

20   The parties agree that, pending this Court’s approval, extension of remaining discovery deadlines is

21   appropriate, as there was a slight delay in obtaining Plaintiff’s initial disclosures that prevented

22   Defendant from obtaining Plaintiff’s medical records. Defendant subpoenaed applicable medical

23   records regarding Plaintiff’s treatment pre and post incident. These medical records are required in order

24   to retain an expert and to provide a complete report so the matter is decided on the merits. According,

25   the parties have agreed to a 60-day discovery extension in order to ensure that Defendant obtain

26   Plaintiff’s applicable medical records prior to expert disclosures.

27          The parties have acted in good faith to request this extension and have no intent, nor reason, to

28   delay the resolution of this matter.


                                                     -2-
          Case 2:20-cv-01324-JCM-EJY Document 11 Filed 08/31/20 Page 3 of 3



 1

 2                             [PROPOSED] NEW DISCOVERY DEADLINES
 3          Last Day to Amend Pleadings           .         .      .       .     December 1, 2020
 4          Expert Disclosure Deadline .          .         .      .       .     January 1. 2021
 5          Rebuttal Expert Disclosure Deadline             .      .       .     January 30, 2021
 6          Discovery Cut-Off Date         .      .         .      .       .     March 1, 2021
 7          Dispositive Motion Deadline           .         .      .       .     March 30, 2021
 8          Proposed Joint Pre-Trial Order        .         .      .       .     April 27, 2021
 9          If this extension is granted, all anticipated additional discovery should be concluded within the
10   stipulated extended deadline. The parties aver that this request for extension of discovery deadlines is
11   made by the parties in good faith and not for the purpose of delay.
12

13   DATED this 31st day of August, 2020.                   DATED this 31st day of August, 2020.

14   TINGEY & TINGEY                                        PHILLIPS, SPALLAS & ANGSTADT LLC

15   /s/ Justin L. Dewey                                    /s/ Latisha Robinson
                                                            ____________________________________
16   BRUCE D. TINGEY, ESQ.                                  ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 5151                                    Nevada Bar No. 11441
17   JUSTIN L. DEWEY, ESQ.                                  MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14508                                   Nevada Bar No. 14131
18
     2001 W. Charleston Blvd.                               LATISHA ROBINSON, ESQ.
19   Las Vegas, NV 89102                                    Nevada Bar No. 15314
                                                            504 South Ninth Street
20   Attorneys for Plaintiff                                Las Vegas, NV 89101
21   Jessica Lis
                                                            Attorneys for Defendant
22                                                          Walmart Inc.

23
            IT IS SO ORDERED:
24

25                                         _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
26
27                                          August 31, 2020
                                  DATED:____________________________
28


                                                      -3-
